ON MOTION FOR REHEARING.
JOHNSON, J. —
Although an instruction in the case of Reno v. City, 169 Mo. 642, defined the duty of the city in substantially the same language as that employed in the instruction under consideration the accuracy of that definition was not discussed and so far as the opinion discloses was not questioned by the appellant. As compared with sidewalks which are free from snow and ice, icy sidewalks present risks and dangers which render them unsafe and call for the exercise of great care by the pedestrian in using them. To tell the jury in a case such as the present that without qualification “it was the duty of the city to keep its sidewalks in a reasonably safe condition” is to say, in substance, and effect that the city, in the *579performance of such duty must keep its sidewalks free from all snow and ice and will be responsible for a general condition of roughness or unevenness caused by travel over uncleaned sidewalks as well as for an unusually defective local condition caused by specially obstructive and dangerous formations of snow and ice. The opinion in the Reno case recognizes the distinction we have drawn and applied between general and special conditions: “It may be conceded that a city is not liable for accidents occasioned by mere slipperiness caused by ice upon its sidewalk, but if the ice is so rough and uneven, or so rounded up, or at such an incline as to make it an obstruction, and to cause it to be unsafe for travel with the exercise of ordinary care, then it is liable for injuries sustained by a pedestrian under such circumstances” [l. c. 656].
But whether it does or not the more recent decision of the Supreme Court in Vonkey v. St. Louis, does and we think clearly holds that unevenness and roughness produced by travel through snow and slush which afterwards freezes and presents no obstructive or dangerous features which are not common to the general condition of snow and ice are not to be classed as actionable defects. The premise in the instruction under consideration that “such snow was permitted to remain on the sidewalks and by melting and freezing had become rough and uneven . . . and the said sidewalk by reason of said snow and ice had become and was in an unsafe condition,” etc., is a description of a general instead of a special local condition is, therefore, vitally different from the hypothesis submitted to the instructions in the Reno case and is opposed to the doctrine of the Vonkey case.
It is true, as suggested by counsel for plaintiff that a plaintiff is not required to put his evidence in his instructions, but he is bound when he undertakes to state the hypothesis on which he is entitled to recover to state it correctly, within the limits of the *580pleadings and evidence and not in a way to authorize the jury to return a verdict for him. on a state of facts from which no liability of defendant could have arisen.
The motion for rehearing is overruled.